Bracken, J. P.,
dissents and votes to affirm the order, with the following memorandum, in which Kunzeman, J., concurs. The Court of Appeals has twice stated that " ‘[w]e see no reason to extend the clear and unambiguous meaning of CPLR 308 (subd 1)’ ” (Macchia v Russo, 67 NY2d 592, 594; Espy v Giorlando, 56 NY2d 640, 642). The "clear and unam*363biguous” terms of CPLR 308 (1) state that, in order to acquire personal jurisdiction and commence an action, the plaintiff's agent must deliver the summons directly to the defendant. My colleagues in the majority must acknowledge that no such delivery occurred in this case. In holding that valid service of process was nonetheless accomplished, it seems to me that the majority has done precisely that which the Court of Appeals has previously declared should not be done, i.e., it has extended the scope of CPLR 308 (1) beyond the literal meaning of its terms. Moreover, in order to accomplish this result, the majority has gone so far as to make new findings of fact directly inconsistent with those made by the hearing court. For these reasons, I dissent.
Analytic clarity will best be served by noting, first, the important respects in which the findings of fact made by my colleagues differ from those made by the hearing court. The majority finds that the plaintiff’s process server, who had arrived at the threshold of the defendant’s home, was able to communicate with the defendant through an open window located next to the front door. The majority also finds that after Mary Freedman, the defendant’s wife, had answered the doorbell, and after the process server had identified himself and the nature of his visit, the defendant (apparently communicating with the process server through the open window) said, "give them [the papers] to my wife”. The majority further finds that the process server handed the summons and complaint to Mary Freedman, that Mrs. Freedman, reluctant to accept them, handed them back, and that the process server, having handed them to Mrs. Freedman yet again, departed.
The foregoing findings of fact may be supported by the hearing testimony of the plaintiff’s process server. However, they are largely inconsistent with the findings of fact made by the hearing court, which based its conclusions on the testimony of Mrs. Freedman, whom the hearing court, in its decision, found to be "more credible”. Specifically, Mrs. Freedman denied that the summons and complaint were handed to her; rather, she testified that these documents were shoved through the louvers of a screen door. More importantly, Mrs. Freedman’s testimony explicitly contradicted the process server’s testimony that it was possible for a person standing at the front door of her home to see through a nearby window. Her testimony thus implicitly contradicts the process server’s claim that he was able to ascertain the presence of, and actually communicate with, the defendant through this win*364dow. The hearing court justifiably concluded, based on Mrs. Freedman’s testimony, that the defendant had not instructed the process server to leave the summons and complaint with Mrs. Freedman.
In setting aside the findings of fact made by the hearing court, my colleagues, I submit, have infringed upon one of the most time-honored rules of appellate review, i.e., that the "truthfulness * * * of witnesses can be passed upon with greater safety by those who see and hear them than by those who simply read the printed record narrative” (People v Gaimari, 176 NY 84, 94). I recognize, of course, that the scope of review possessed by this court extends to questions of fact as well as to questions of law (see, CPLR 5712 [c] [2]; 5501 [c]; Bonnette v Molloy, 209 NY 167; Maritime Fish Prods. v World Wide Fish Prods., 100 AD2d 81, 90) and that this court has the power to take a different view of the weight of the evidence, and to reverse a judgment or order on the facts, even where the trial court’s findings are not clearly erroneous (see generally, York Mtge. Corp. v Clotar Constr. Corp., 254 NY 128; Matter of McMillan, 218 NY 64). However, exercise of this power has always been tempered by obedience to the principle that, in assessing the credibility of witnesses whose testimony is in conflict, Appellate Judges should defer to the opinion expressed by the trial court. "Evaluations and determinations reached de novo at the appellate level, amounting, in effect, to complete redeterminations of basic issues, are usually best avoided” (Conklin v State of New York, 22 AD2d 481, 483; see also, Porter v Lane Constr. Co., 212 App Div 528, affd 244 NY 523; 11 Carmody-Wait 2d, NY Prac § 72:155; 1 Newman, New York Appellate Practice § 4.08).
In choosing to credit the plaintiff’s process server rather than Mrs. Freedman, the majority does not—and cannot— refer to any aspect of her testimony which is inherently improbable or incredible. The majority merely asserts that her testimony is suspect because she is the spouse of the defendant. However, I do not see why Mrs. Freedman’s marital relationship to the defendant should serve to undermine her credibility in any significant way. It might just as easily be asserted that the process server’s business relationship with the plaintiff undermines his credibility. I would therefore defer to the hearing court’s decision to credit the testimony of Mrs. Freedman. As the majority seems to recognize, the facts established by her testimony show clearly that the requirements of CPLR 308 (1) were not met.
My disagreement with the majority goes further than this *365factual dispute. Even if I were to concur with all of the findings of fact now being made by the majority, I would nevertheless conclude that valid service of process was not accomplished in this case.
In Bradley v Musacchio (94 AD2d 783) this court found that valid service had been made pursuant to CPLR 308 (1) where the process server delivered the summons to a third party in the defendant’s presence. The defendant had, in fact, told the process server that the third party in question would accept the summons and the summons was subsequently redelivered to the defendant. I concede that, given the majority’s findings of fact, this case would seem to be governed by the holding of Bradley v Musacchio and similar cases.
However, the decision by the Court of Appeals in the case of Macchia v Russo (67 NY2d 592, supra), has cast doubt on the validity of the holding of Bradley v Musacchio and on the entire line of cases in which the so-called "delivery-redelivery” exception to CPLR 308 (1) has been recognized (see, e.g., Daniels v Eastman, 87 AD2d 882; Conroy v International Term. Operating Co., 87 AD2d 858; see also, Jones v Nossoughi, 147 AD2d 447). These cases hold that valid service may be made on a defendant if the summons is delivered to a third party in the defendant’s "presence”, and the delivery is followed by redelivery to the defendant. While the Court of Appeals originally seemed to approve of the "delivery-redelivery” exception (see, McDonald v Ames Supply Co., 22 NY2d 111, 115), at least where the process server was shown to have acted diligently, in Macchia v Russo (supra), the court noted that McDonald had been decided before the enactment of major amendments to CPLR 308, and expressed disapproval of the "delivery-redelivery” exception. In his 1986 and 1987 Practice Commentaries to CPLR 308 (1), Judge McLaughlin stated that cases such as Daniels v Eastman (supra) and Bradley v Musachio (supra) were, in light of Macchia v Russo (supra) "dubious * * * at best” (McLaughlin, Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C308:l, 1990 Supp Pamph, at 219).
I agree with Judge McLaughlin’s assessment of the sweep of Macchia v Russo (supra). The Court of Appeals could scarcely have been more explicit in holding that the failure to comply with the literal terms of CPLR 308 (1) should be excused, if at all, only where a process server has acted reasonably in the face of attempts to evade service through actual misrepresentations (Macchia v Russo, supra, at 594-595). There was no proof in this case from which it could be inferred that in *366telling the process server that his wife would accept the summons, the defendant was attempting to evade service.
In accordance with the holding of Macchia v Russo (supra), I believe that enforcement of the statutes regarding service of process should be relaxed, if at all, only in those instances where the failure to do so would either reward a person who consciously evaded service, or punish a plaintiff who (through his agent) acted diligently. I would also suggest that, as a matter of law, a process server cannot claim to have been diligent where he is shown to have failed to comply with an alternative method of service which was clearly open to him. In the present case, it is clear beyond any doubt that, having failed in his attempt to make personal service pursuant to CPLR 308 (1), the plaintiffs process server could have made valid service by simply delivering a copy of the summons to the defendant’s wife and mailing a copy to the defendant’s home pursuant to CPLR 308 (2). There is not the slightest indication in this record as to why this simple step was not taken.
Even prior to the decision in Macchia v Russo (supra), it was widely thought that the need for any "delivery-redelivery” exception had been eliminated by the adoption of CPLR 308 (2). The following passage from Professor Siegel’s treatise on New York Practice is illustrative: "Members of the defendant’s family who answer the door when the process server knocks are often cast in the redeliverer’s role. Earlier case law held that where the defendant from a few feet away saw the process server (and vice-versa) and heard him announce that he had a summons, delivery to the door-answerer with subsequent redelivery by him to the defendant was satisfactory, but that if in the same situation server and defendant did not see each other it was not. These cases have lost importance in view of the adoption of CPLR 308 (2), in which the delivery of the summons to the door-answerer (whatever he thereafter does with it) need only be followed by a second step of mailing. CPLR 308 (1) becomes academic in such a case” (Siegel, NY Prac, § 66, at 69 [emphasis added]).
The Court of Appeals decision in Macchia v Russo (supra) confirmed that the enactment of CPLR 308 (2) largely obviated the need for recognition of the "delivery-redelivery” exception. As noted by Professor Siegel in a supplement to his treatise: "In many of these instances of service on someone other than the defendant, made on the assumption that someone will then get the summons into the defendant’s hands, the precaution of just mailing another copy of the summons to the *367defendant’s last known residence will take the case out of paragraph 1, where it is in jeopardy, and put it into a safer niche in paragraph 2. The additional step of mailing, in other words, takes the importance out of whether the deliveree is the defendant or just some person found at his home or office. Without the mailing, paragraph 1 is relied on, and paragraph 1 is just not safe to rely on in these 'redelivery’ cases, even where the deliveree is (e.g.) the defendant’s son and even though the son promptly gives the papers to his father, as occurred in Macchia v. Russo, 67 N.Y.2d 592, 505 N.Y.S.2d 591, 496 N.E.2d 680 (1986)” (Siegel, NY Prac, §66, at 26 [1987 Pocket Part]).
I believe that the Court of Appeals’ decision in Macchia v Russo (supra) stands for the simple proposition that CPLR 308 (1) should be strictly applied, and that the courts should recognize exceptions to it, if at all, only where the plaintiff, through his agents, is proved to have acted diligently. I do not believe that a plaintiff’s process server can be considered "diligent” where it is beyond question that he could have accomplished valid service by simply placing a copy of the summons and complaint in a properly addressed envelope and posting it at the nearest mailbox (see, CPLR 308 [2]). In short, the "delivery-redelivery” exception to CPLR 308 (1) should not be invoked in order to uphold personal jurisdiction where personal jurisdiction could easily have been obtained pursuant to CPLR 308 (2) (see, Macchia v Russo, supra; Selby v Jewish Mem. Hosp., 130 AD2d 651, 652; see also, Manocchio v Narain, 144 AD2d 1022, 1023; cf., Jones v Nossoughi, supra).
For these reasons, I dissent and vote to affirm.